DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to divisional application filed January 27, 2022..  The preliminary amended claims 15-34, are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-20, 21-26,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, recites the limitation "a connection exists," in 11.  There is insufficient antecedent basis for this limitation in the claim.  “the connection exists,” would be appropriate to address the antecedent. 
	Claim 15, 21, the use of the term, “insufficient” in line 13 and 17 respectively, is not clear, how insufficient the sample rate has to be before it is rendered not sufficient.
In claim 18, the term “greater” in line 2, is a relative term which renders the claim 18, indefinite.  The term “greater” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not sufficiently clear how “greater” the sample rate is at no connection.
Claim 26, recites the limitation “the baseband symbols have” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Suggest correct to “the baseband signal has” would be appropriate to address the antecedent.

Claim Objections
Claims 15, 18, 21, 27, are objected to because of the following informalities:  	Claim 15, 21, recites at line 18 and 21 respectively, “a PDU”.  The use of Acronym “PDU” simply must be defined at its first use in the claim to address what it means clearly.  
Claim 18, line 2, the term, “a connection”, should be corrected to recite,
-- the connection -- to overcome the antecedent.
Claim 27, recites at line 14, 19, respectively “clock source”.  However, the clock source is, element 218.  Suggest correct it to recite, 
-- clock generator -- to be consistent.
Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.